Citation Nr: 0300996	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  01-08 494A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred on November 18, 2000.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The veteran served on active duty from April 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 decision by the 
Department of Veterans Affairs (VA) Healthcare Center in 
Los Angeles, California.

The Board notes that the veteran requested that he be 
afforded a Travel Board hearing at the time he submitted 
his substantive appeal in October 2001.  The hearing was 
scheduled for November 22, 2002, and the veteran was 
notified of the hearing date by way of a letter dated in 
October 2002.  Evidence of record reflects that the 
veteran contacted the Regional Office (RO) on November 20, 
2002, and requested that he be afforded a hearing later in 
the day than his scheduled time.  The Report of Contact 
indicates that the veteran was informed that Travel Board 
hearings were only held twice a year at the RO.  A 
notation in the claims folder indicates that the veteran 
failed to report for his scheduled hearing.  There is no 
indication in the claims folder that the veteran made a 
timely motion for a new hearing date.  Accordingly, his 
request for a hearing is considered to be withdrawn and 
the Board will adjudicate the claim based on the evidence 
of record.  38 C.F.R. § 20.704(d) (2002).


FINDINGS OF FACT

1.  The veteran is not service connected for any 
disability.

2.  The veteran was transported to a private hospital by 
ambulance on November 18, 2000.

3.  The veteran is seeking reimbursement for his co-
payment of the cost of emergency transportation in the 
amount of $44.68.

4.  The veteran was not enrolled in the VA health care 
system as of November 18, 2000.

5.  The veteran is financially liable to the provider of 
the emergency transportation.

6.  The veteran does have insurance coverage under a 
health plan.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses arising from care provided on November 
18, 2000, have not been met.  38 U.S.C.A. §§ 1725, 1728, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 17.120, 
17.121, 17.1000-17.1003 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is not service-connected for any disability.  
Evidence of record shows that the veteran was transported 
to the emergency room (ER) at St. Joseph's Medical Center 
on November 18, 2000.  The veteran was transported by 
ambulance in response to a call to a 911 dispatcher.

Records from the city of Burbank, California, reflect that 
it was a city fire department ambulance that transported 
the veteran on November 18, 2000.  The treatment record 
from the fire department shows that the veteran had 
bleeding from behind his ear.  The bleeding was from a 
site where a lesion was removed approximately a week 
earlier.  The record indicates that the veteran had no 
other complaints.

The veteran submitted a statement in April 2001 wherein he 
said that he awoke at 12:30 a.m. on November 18, 2000, and 
found blood on his hand, pillow, and mattress.  He said 
that he called "the VA telephone number" to tell them he 
was coming in for treatment.  He received a recorded 
message that told him to call 911, which he did.  He said 
that he was transported by a fire department ambulance and 
that as a result he had an outstanding bill for $44.68.  
He stated that he felt VA should pay the bill because the 
recording at the VA medical facility told him to call 911.

The VA Fee Business Manager from the Greater Los Angeles 
Healthcare System wrote to the veteran in July 2001.  The 
manager noted that the veteran's claim for reimbursement 
was denied.  The veteran was informed that VA had no 
authority to pay for outside services rendered for 
nonservice-connected veterans except under the Millenium 
Bill Act [sic].  He was advised that he did not qualify 
under the Act because he had private insurance.  Further, 
the veteran was informed that VA does not pay deductibles 
or co-payments and that the amount claimed by the veteran 
was a co-payment.  Finally, it was noted that the veteran 
was informed that the telephone recording informs patients 
to dial 911 in case of an emergency, and that the 
recording does not constitute an obligation on the part of 
VA to pay for any care provided.

The veteran testified at a hearing at the VA West Los 
Angeles Healthcare Center in January 2002.  He said that 
he had never been treated by VA.  He called the VA 
hospital on November 18, 2000, and heard a recording.  He 
said the recording told him to call 911 if it was an 
emergency, so he did.  He felt that VA should now pay for 
the outstanding debt for his transportation by ambulance.  
The veteran said that VA should include a disclaimer as 
part of the recording that VA would not pay a caller's 
bill if they called 911.  A VA representative at the 
hearing informed the veteran that the recording was a 
standard recording used by most hospitals.  The recording 
informed callers that, if it was a life-threatening 
emergency, to hang up and call 911.  It was noted that the 
recording in no way informed a caller that VA would be 
responsible for any subsequent bill for treatment.

Generally speaking, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that:

(a)  The care and services rendered 
were either:

(1)  for an adjudicated service-
connected disability, or

	(2)  for a non-service-connected 
disability associated with and held 
to be aggravating an adjudicated 
service-connected disability, or

	(3)  for any disability of a 
veteran who has a total disability, 
permanent in nature, resulting from 
a service-connected disability, or

	(4)  for any injury, illness, or 
dental condition in the case of a 
veteran who is participating in a 
rehabilitation program and who is 
medically determined to be in need 
of hospital care or medical 
services for reasons set forth in 
38 C.F.R. § 17.47(i) (formerly 
§ 17.48(j)) (2000); and

(b)  The services were rendered in a 
medical emergency of such nature that 
delay would have been hazardous to life 
or health; and

(c)  No VA or other Federal facilities 
were feasibly available and an attempt 
to use them beforehand or obtain prior 
VA authorization for the services 
required would not have been 
reasonable, sound, wise, or 
practicable, or treatment had been or 
would have been refused.

See 38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 17.120 
(2002); see also Zimick v. West, 11 Vet. App. 45, 49 
(1998).

The veteran does not satisfy the above criteria.  As the 
evidence of record shows, he is not service connected for 
any disability.  Therefore, the treatment could not be for 
a service-connected condition, nor could a nonservice-
connected condition aggravate a service-connected 
condition.  The veteran is not rated as permanently and 
totally disabled and was not participating in a 
rehabilitation program at the time of his care in November 
2000.  Accordingly, there is no basis to establish 
entitlement to reimbursement under 38 C.F.R. § 17.120.

The Board notes that the statement of the case (SOC) 
issued by the VA West Los Angeles Healthcare Center 
incorrectly cited to 38 C.F.R. § 17.80 as the governing 
provision.  This provision was re-designated as 38 C.F.R. 
§ 17.120 in May 1996.  While the citation to the provision 
was incorrect, the substance of the provision was 
unchanged by the re-designation.

The Board also notes that payment or reimbursement for 
emergency services for nonservice-connected conditions in 
non-VA facilities may be authorized under 38 U.S.C.A. 
§ 1725 (West Supp. 2002) and 38 C.F.R. §§ 17.1000-1003 
(2002).  Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Public Law 106-
177, and referred to as the "Millenium Bill Act" in the 
SOC.  The provisions of the Act became effective as of May 
29, 2000.  To be eligible for reimbursement under this 
authority the veteran has to satisfy all of the following 
conditions:

(a)  The emergency services were 
provided in a hospital emergency 
department or a similar facility held 
out as providing emergency care to the 
public.

(b) The claim for payment or 
reimbursement for the initial 
evaluation and treatment is for a 
condition of such a nature that a 
prudent layperson would have reasonably 
expected that delay in seeking 
immediate medical attention would have 
been hazardous to life or health (this 
standard would be met if there were an 
emergency medical condition manifesting 
itself by acute symptoms of sufficient 
severity (including severe pain) that a 
prudent layperson who possesses an 
average knowledge of health and 
medicine could reasonably expect the 
absence of immediate medical attention 
to result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
before hand would not have been 
considered reasonable by a prudent 
layperson (as an example, these 
conditions would be met by evidence 
establishing that a veteran was brought 
to a hospital in an ambulance and the 
ambulance personnel determined that the 
nearest available appropriate level of 
care was at a non-VA medical center);

(d) * * * * *

(e) At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under 
authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding 
the furnishing of such emergency 
treatment;

(f) The veteran is financially liable 
to the provider of emergency treatment 
for that treatment;

(g) The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the veteran has 
coverage under a health-plan contract 
but payment is barred because of a 
failure by the veteran or provider to 
comply with the provisions of that 
health-plan contract, e.g., failure to 
submit a bill or medical records within 
specified time limits, or failure to 
exhaust appeals of the denial of 
payment);

(h) * * * * *

(i) The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for 
the emergency treatment provided (38 
(U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment 
to a limited group of veterans, 
primarily those who receive emergency 
treatment for a service-connected 
disability).

See 38 C.F.R. § 17.1002 (2002). 

If the claim is for payment or reimbursement for 
emergency transportation then a separate set of 
conditions must be met to qualify for payment or 
reimbursement.  All of the following conditions 
must be met:

(a) Payment or reimbursement is 
authorized under 38 U.S.C. 1725 for 
emergency treatment provided at such 
facility (or payment or reimbursement 
could have been authorized under 38 
U.S.C. 1725 for emergency treatment if 
death had not occurred before emergency 
treatment could be provided);

(b) The veteran is financially liable 
to the provider of the emergency 
transportation;

(c) The veteran has no coverage under a 
health-plan contract for reimbursement 
or payment, in whole or in part, for 
the emergency transportation or any 
emergency treatment authorized under 38 
U.S.C. 1728 (this condition is not met 
if the veteran has coverage under a 
health-plan contract but payment is 
barred because of a failure by the 
veteran or the provider to comply with 
the provisions of that health-plan 
contract); and

(d) If the condition for which the 
emergency transportation was furnished 
was caused by an accident or work-
related injury, the claimant has 
exhausted without success all claims 
and remedies reasonably available to 
the veteran or provider against a third 
party for payment of such 
transportation; and the veteran has no 
contractual or legal recourse against a 
third party that could reasonably be 
pursued for the purpose of 
extinguishing, in whole or in part, the 
veteran's liability to the provider.

See 38 C.F.R. § 17.1003(2002). 

In this case the veteran does not satisfy the criteria 
under 38 C.F.R. §§ 17.1002, 17.1003.  There is no evidence 
to show that the veteran was enrolled in the VA health 
care system and had received treatment in the preceding 24 
months.  Further, the evidence clearly shows that he has 
coverage under a health plan, which has provided partial 
payment for the cost of emergency transportation.  Indeed 
the veteran's outstanding balance from an original invoice 
of $477.50 is now $44.68 and reflects a co-payment amount 
due from the veteran.

In order to establish entitlement to reimbursement, the 
veteran must satisfy all of the enumerated criteria.  As 
reflected by the above analysis, the veteran does not 
satisfy the criteria for reimbursement under 38 U.S.C.A. 
§ 1725 and 38 C.F.R. §§ 17.1000-1003.  His claim for 
reimbursement for $44.68 for the cost of emergency 
transportation on November 18, 2000, must be denied.

The Board notes that the West Los Angeles Healthcare 
Center failed to issue a supplemental statement of the 
case (SSOC) after the veteran's hearing in January 2002.  
However, the testimony from the veteran was nearly 
identical to the contentions he had made through several 
prior written statements.  No new pertinent evidence was 
produced at the hearing.  Thus, there is no harm to the 
veteran, in this instance, in the failure of the 
Healthcare Center to issue a SSOC.  38 C.F.R. § 19.31 
(b)(1) (2002).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable 
basis for granting payment or reimbursement for 
unauthorized medical expenses.  Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 
Supp. 2002); 38 C.F.R. § 3.102 (2001).  The Board notes 
that 38 C.F.R. § 3.102 was amended in August 2001, 
effective as of November 9, 2000.  See 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001).  However, the change to 
38 C.F.R. § 3.102 eliminated the reference to submitting 
evidence to establish a well-grounded claim and did not 
amend the provision as it pertains to the weighing of 
evidence and applying reasonable doubt.  Accordingly, the 
amendment is not for application in this case.

The Board further notes that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law in November 2000.  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002)).  Except as specifically noted, the new 
regulations are effective November 9, 2000.  The Board 
also notes that the VA Greater Los Angeles Healthcare 
System failed to apprise the veteran of the provisions of 
the VCAA in the SOC, or at any other time.  

As noted above, the facts are not in dispute.  The veteran 
was not service connected for any disability.  He had 
insurance coverage through a health-care plan at the time 
of the emergency treatment provided in November 2000.  He 
was not enrolled in a VA health-care program at that time.  
The veteran does not dispute the facts; he contends that 
the VA telephone recording implies that VA will pay for 
care provided when a caller calls 911.  Further 
development of the case would not change the facts in this 
matter.

Here, it is not the factual evidence that is dispositive 
of this appeal, but rather the interpretation and 
application of the governing statutes.  Thus, it is not 
prejudicial to the veteran for the Board to proceed to 
issue a decision at this time without remanding the case 
to the Greater Los Angeles Healthcare System for 
consideration under the VCAA.  See Bernard v. Brown, 
4 Vet. App. 384, 392-394 (1993).

In cases such as this, where the disposition is based on 
the law, and not on the facts of the case, the claim must 
be denied based on a lack of entitlement under the law.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1999) 
(strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit going to the veteran).  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  The 
appeal is without legal merit and further development or 
analysis would not be productive.  See Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001); see also Dela Cruz 
v. Principi, 15 Vet. App. 143, 149 (2001).  



ORDER

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred on November 18, 2000, is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  
Meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

